OPINION
{¶ 1} Defendant-appellant Donovan L. Britton appeals his sentence entered by the Delaware County Court of Common Pleas following his pleas of guilty to one count of forgery and one count of theft. The State of Ohio is plaintiff-appellee.
                       STATEMENT OF THE CASE1 {¶ 2} Appellant pled guilty to the aforementioned charges on January 6, 2002. Both charges are fifth degree felonies. Via Judgment Entry of Sentence filed February 17, 2006, the trial court sentenced appellant to eleven months in prison on the forgery count and seven months in prison on the theft count. The trial court ordered the prison sentences run consecutively. It is from that Judgment Entry appellant prosecutes this appeal assigning as error:
 {¶ 3} "I. THE DEFENDANT'S CONSTITUTIONAL RIGHTS WERE VIOLATED BECAUSE THE SENTENCING STATUTES UNDER WHICH THE DEFENDANT WAS SENTENCED TO NON-MINIMUM CONSECUTIVE PRISON TERMS WERE UNCONSTITUTIONAL.
 {¶ 4} Subsequent to the trial court entering its sentence in this case, the Ohio Supreme Court issued its decision in Statev. Foster (2006), 109 Ohio St.3d 1. Pursuant to Foster, we sustain appellant's sole assignment of error.2
 {¶ 5} The appellant's sentence is vacated and the matter remanded to the trial court for resentencing.
Hoffman, J. Wise, P.J. and Farmer, J. concur.
                             JUDGMENT ENTRY
For the reason stated in our accompanying Memorandum-Opinion, the sentence entered by the Delaware County Court of Common Pleas is vacated and the matter is remanded to that court for resentencing. Costs assessed to appellee.
1 A Statement of the Facts is unnecessary for resolution of this appeal.
2 In its brief to this Court, appellee concedes vacation of sentence and remand for resentencing is the appropriate disposition of this appeal.